DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 11/03/2020.
Claims 1-14 have been canceled.
Claims 15-28 are presented for examination.
Preliminary Amendments
Applicants preliminary amendments relating to Specification, Abstract and Claims have been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 15:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 15 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 15:
A method for simulating the physical behavior of a tire equipping a vehicle that is stationary or virtually stationary on a ground with which a tread of the tire has a contact area including a gripping contact zone and a sliding contact zone, the vehicle having a steering lock angle that varies during simulation, the method being implemented by a computer and comprising the following steps to calculate a resultant force transmitted by the tire between the ground and the vehicle at a given instant: 
modelling the contact area in a form of a square surface; 
discretizing the square surface by subdivision into slices orthogonal to a direction of travel of the tire; 
for each slice, determining a nature of the contact, gripping or sliding, between the slice and the ground as a function of the steering lock angle; 
for each slice, calculating an elementary force exerted on the slice by application of predetermined equations, specific according to the nature of the contact, gripping or sliding, and expressed as a function of dynamic parameters linked to conditions of use of the tire and as a function of physical parameter characteristics of the tire; and 
calculating the resultant force by integration of the elementary forces over the entire square surface.

Claim 1 recites modelling the contact area in a form of a square surface; discretizing the square surface by subdivision into slices orthogonal to a direction of travel of the tire; for each slice, determining a nature of the contact, gripping or sliding, between the slice and the ground as a function of the steering lock angle; for each slice, calculating an elementary force exerted on the slice by application of predetermined equations, specific according to the nature of the contact, gripping or sliding, and expressed as a function of dynamic parameters linked to conditions of use of the tire and as a function of physical parameter characteristics of the tire; and calculating the resultant force by integration of the elementary forces over the entire square surface. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?

Claim 1 does not recite any additional elements that integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

Claim 1 does not recite any additional elements to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claims 16-28, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 19, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2007/0074565 A1 issued to Jayakumar et al.

1. - 14. (Cancelled)  
  
15.  Jayakumar et al discloses a method for simulating the physical behavior of a tire equipping a vehicle that is stationary or virtually stationary on a ground with which a tread of the tire has a contact area including a gripping contact zone and a sliding contact zone, the vehicle having a steering lock angle that varies during simulation (See: Abstract, Fig. 13 contact area in a square surface, Fig. 18 tire-road contact, par [0038] basic characteristics are then used to represent the behavior of the tire in the multi-body dynamic and finite element simulation; par [0076], par [0077]), the method being implemented by a computer and comprising the following steps to calculate a resultant force transmitted by the tire between the ground and the vehicle at a given instant (See: par [0077] the 3D tire-road contact (either full or partial contact) is modeled using a series of 2D slices, each slice perpendicular to the tire axis of rotation, for each slice the same calculations as shown before are made to determine the deformed shape and the resultant force): 
modelling the contact area in a form of a square surface (See: Fig. 13 that illustrates the contact area in a form of square surface; par [0077] the 3D tire-road contact (either full or partial contact) is modeled using a series of 2D slices, each slice perpendicular to the tire axis of rotation, for each slice the same calculations as shown before are made to determine the deformed shape and the resultant force); 
discretizing the square surface by subdivision into slices orthogonal to a direction of travel of the tire (See: Fig. 13 that illustrates the contact area in a form of square surface; par [0077] the 3D tire-road contact (either full or partial contact) is modeled using a series of 2D slices, each slice perpendicular to the tire axis of rotation, for each slice the same calculations as shown before are made to determine the deformed shape and the resultant force); 
for each slice, determining a nature of the contact, gripping or sliding, between the slice and the ground as a function of the steering lock angle (See: par [0014] longitudinal and lateral slip-induced force are modeled based on the well-established theories …the tire-road friction is modeled based on the friction circle concept, the longitudinal slip force due to applied braking/traction and effective rolling-radius variation is modeled considering instantaneous normal load-dependent slip stiffness and tire road friction, the lateral force and self-aligning moment doe to driver or road induced steering angle are modeled considering instantaneous normal load-dependent cornering stiffness and tire-road friction, tire rolling-resistance is included in the model, slip forces/moments are applied within equivalent contact patch…; [0077] the 3D tire-road contact (either full or partial contact) is modeled using a series of 2D slices, each slice perpendicular to the tire axis of rotation, for each slice the same calculations as shown before are made to determine the deformed shape and the resultant force); 
for each slice, calculating an elementary force exerted on the slice by application of predetermined equations, specific according to the nature of the contact, gripping or sliding, and expressed as a function of dynamic parameters linked to conditions of use of the tire and as a function of physical parameter characteristics of the tire (See: par [0010] defining preselected physical characteristics of a tire on the vehicle; par [0014] longitudinal and lateral slip-induced force are modeled based on the well-established theories …the tire-road friction is modeled based on the friction circle concept, the longitudinal slip force due to applied braking/traction and effective rolling-radius variation is modeled considering instantaneous normal load-dependent slip stiffness and tire road friction, the lateral force and self-aligning moment doe to driver or road induced steering angle are modeled considering instantaneous normal load-dependent cornering stiffness and tire-road friction, tire rolling-resistance is included in the model, slip forces/moments are applied within equivalent contact patch…; [0077] the 3D tire-road contact (either full or partial contact) is modeled using a series of 2D slices, each slice perpendicular to the tire axis of rotation, for each slice the same calculations as shown before are made to determine the deformed shape and the resultant force); and 
calculating the resultant force by integration of the elementary forces over the entire square surface (See: par [0077] the 3D tire-road contact (either full or partial contact) is modeled using a series of 2D slices, each slice perpendicular to the tire axis of rotation, for each slice the same calculations as shown before are made to determine the deformed shape and the resultant force).  

19.  Jayakumar et al discloses the method according to claim 15, wherein determining the nature of the contact, gripping or sliding, between the slice and the ground, is performed as a function of an absolute value of the steering lock angle and of a direction of variation of the steering lock angle (See: par [0014] longitudinal and lateral slip-induced force are modeled based on the well-established theories …the tire-road friction is modeled based on the friction circle concept, the longitudinal slip force due to applied braking/traction and effective rolling-radius variation is modeled considering instantaneous normal load-dependent slip stiffness and tire road friction, the lateral force and self-aligning moment doe to driver or road induced steering angle are modeled considering instantaneous normal load-dependent cornering stiffness and tire-road friction, tire rolling-resistance is included in the model, slip forces/moments are applied within equivalent contact patch…; [0077] the 3D tire-road contact (either full or partial contact) is modeled using a series of 2D slices, each slice perpendicular to the tire axis of rotation, for each slice the same calculations as shown before are made to determine the deformed shape and the resultant force).
28.  The instant claims recite substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2007/0074565 A1 issued to Jayakumar et al in view of F. Bai, K. Guo, and D. Lu, “Tire Model for Turn Slip Properties” pgs. 353-361, 2013.

16.  Jayakumar et al discloses the method according to claim 15.
Jayakumar et al does not disclose but Bai et al discloses the contact area having a substantially rectangular form of length L and of width 1, the square surface modelling the contact area has sides of dimension (L + 1)/2 corresponding to an average of the length L and of the width 1 (See: pg. 355 left side column Fig. 5 contact patch discretization, where a and b are the half length and half width of contact patch, and the length and width of grids are da and db).  
It would have been obvious before the effective filing date to combine tire model as taught by Bai et al to analytical road-loads prediction of Jayakumar et al would be to analyze how the tread deformation affects the tire force and moment properties (Bai et al, Abstract).

17.  Jayakumar et al discloses the method according to claim 15.
Jayakumar et al does not disclose but Bai et al discloses wherein the calculated resultant force models a self-alignment torque (See: pg. 355 equation 8, the tire force and aligning torque could be calculated; pg. 356 left side column, the tire force and aligning torque be calculated directly by the coordinates of tread grids according to the equations 8-9).  
It would have been obvious before the effective filing date to combine tire model as taught by Bai et al to analytical road-loads prediction of Jayakumar et al would be to analyze how the tread deformation affects the tire force and moment properties (Bai et al, Abstract).

18.  Jayakumar et al discloses the method according to claim 15.
Jayakumar et al does not disclose but Bai et al discloses wherein the steering lock angle is the steering lock angle relative to an initial steering lock angle corresponding to the steering lock angle applied at a last incident of non-zero speed (See: Fig. 7 and corresponding texts).  
It would have been obvious before the effective filing date to combine tire model as taught by Bai et al to analytical road-loads prediction of Jayakumar et al would be to analyze how the tread deformation affects the tire force and moment properties (Bai et al, Abstract). 

20.  Bai et al discloses the method according to claim 19, wherein the determining the nature of the contact, gripping or sliding, between the slice and the ground, comprises comparison of the absolute value of the steering lock angle to a threshold value calculated specifically for each slice (See: Fig. 10 and corresponding texts). 
 It would have been obvious before the effective filing date to combine tire model as taught by Bai et al to analytical road-loads prediction of Jayakumar et al would be to analyze how the tread deformation affects the tire force and moment properties (Bai et al, Abstract).

21.  Jayakumar et al discloses the method according to claim 20, wherein determining the nature of the contact, gripping or sliding, between the slice and the ground, (See: Fig. 14).
Jayakumar et al does not disclose Bai et al discloses determines that: 50343679-v1the contact is gripping if the absolute value of the steering lock angle is less than the threshold value, or if the absolute value of the steering lock angle is greater than the threshold value and the direction of variation of the steering lock angle is reversed; and the contact is sliding if the absolute value of the steering lock angle is greater than the threshold value and the direction of variation of the steering lock angle is retained (See: pg. 358 left side column, Fig. 10 and corresponding texts). 
It would have been obvious before the effective filing date to combine tire model as taught by Bai et al to analytical road-loads prediction of Jayakumar et al would be to analyze how the tread deformation affects the tire force and moment properties (Bai et al, Abstract).
 
22.  Jayakumar et al discloses the method according to claim 21. Jayakumar et al does not disclose but Bai et al discloses wherein the threshold value induces a slip of each of the slices for which the resultant overall of the slices generates an offset linked to the slip creating a hysteresis effect (See: Fig. 11 and corresponding texts).  
It would have been obvious before the effective filing date to combine tire model as taught by Bai et al to analytical road-loads prediction of Jayakumar et al would be to analyze how the tread deformation affects the tire force and moment properties (Bai et al, Abstract).

23.  Jayakumar et al discloses the method according to claim 20. Jayakumar et al does not disclose but Bai et al discloses wherein the threshold value calculated specifically for each slice (T) is: proportional to a grip coefficient between a rubber of the tire and the ground, to a local contact pressure, and to a thickness of the tread; and inversely proportional to a shear modulus of the tread, to a softening coefficient of the tread, to a grooving rate of the tread, and to a distance of the slice relative to a central slice (See: Fig. 10 and corresponding texts).  

24.  Bai et al discloses the method according to claim 17, wherein, for a gripping contact, the elementary forces calculated for the modelling of the self-alignment torque are: proportional to a shear modulus of the tread, to a softening coefficient of the tread, to a grooving rate of the tread, to a square of a distance from the slice relative to a central slice, to a width of the contact area ((L + 1)/2), to the steering lock angle of the slice, and to a width of the slice; and 50343679-v1inversely proportional to a thickness of the tread (See: Fig. 5 and corresponding texts, equations 4-9; pg. 356 left side column).  

25.  Bai et al discloses the method according to claim 17, wherein, for a sliding contact, the elementary forces calculated for the modelling of the self-alignment torque are: proportional to a coefficient of adhesion between a rubber of the tire and the ground, to a local contact pressure, to a distance of the slice relative to a central slice, to a width of the contact area ((L + 1)/2), and to a width of the slice (See: Fig. 5, equations 4-9; pg. 356 left side column).  

26.  Jayakumar et al discloses the method according to claim 15. Jayakumar et al does not disclose but Bai et al discloses wherein, in a transitional phase between the vehicle being stationary and running, the resultant force is calculated from a sum: of a first term corresponding to a resultant force calculated in an assumption of the vehicle being stationary, the first term being weighted by a first coefficient that is variable between 0 and 1 and that decreases exponentially with the distance travelled from being stationary (See: Fig. 10 and corresponding texts); and of a second term corresponding to a resultant force calculated in an assumption of the vehicle rolling, the second term being weighted by a second coefficient that is variable between 0 and 1 and that increases exponentially with the distance travelled from being stationary, the sum of the first coefficient and of the second coefficient being equal to 1 (See: Fig. 10 and corresponding texts).  

27.  Jayakumar et al discloses the method according to claim 15. Jayakumar et al does not disclose but Bai et al discloses wherein, in a transitional phase between the vehicle being stationary and rolling, the resultant force is calculated from a coefficient of adhesion obtained by a sum: 50343679-v1of a first term corresponding to a coefficient of adhesion pstationary in an assumption of the vehicle being stationary, the first term being weighted by a first coefficient that is variable between 0 and 1 and that decreases exponentially with the distance travelled from being stationary (See: Fig. 10 and corresponding texts); and of a second term corresponding to a coefficient of adhesion proing in an assumption of the vehicle rolling, the second term being weighted by a second coefficient that is variable between 0 and 1 and that increases exponentially with the distance travelled from being stationary, the sum of the first coefficient and of the second coefficient being equal to 1 (See: Fig. 10 and corresponding texts).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/27/2022